Citation Nr: 0735068	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  06-14 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
September 1971, and from November 1974 to March 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision in which 
the RO, among other things, denied service connection for a 
bilateral knee disability.  The veteran filed a notice of 
disagreement (NOD) in December 2004, and the RO issued a 
statement of the case (SOC) in May 2006.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in May 2006.

The veteran requested a Board videoconference hearing before 
a Veterans Law Judge and one was scheduled for June 2007.  
The veteran did not report for the hearing; however, as 
explained below, the Board finds good cause shown for his 
failure to report, warranting a rescheduling of the hearing.

REMAND

Associated with the claims file after the scheduled hearing 
is an August 2007 Report of Contact,VA Form 119, reflecting 
that the veteran told the RO that he was in California at the 
time of the scheduled hearing due to the death of his 
mother.; and an October 2007 Statement in Support of Claim, 
VA Form 21-4138, on which the veteran reiterated that he 
missed the videoconference hearing due to the death of his 
mother.

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002)(pertaining specifically to hearings before the 
Board).

If a veteran fails to appear for a scheduled hearing and a 
request for postponement has not been received and granted, 
the case will be processed as though the request for a 
hearing had been withdrawn.  No further request for a hearing 
will be granted in the same appeal unless such failure to 
appear was with good cause, and the cause for the failure to 
appear arose under such circumstances that a timely request 
for postponement could not have been submitted prior to the 
scheduled hearing date.  A motion for a new hearing date 
following a failure to appear must be in writing, and must 
set forth the reasons for the failure to appear at the 
originally scheduled hearing and why a timely request for 
postponement could not have been submitted.  If good cause is 
shown, the hearing will be rescheduled for the next available 
hearing date after the appellant gives notice that the 
contingency that gave rise to the failure to appear has been 
removed.  38 C.F.R. § 20.702(d) (2007).

The Board finds that the veteran's presence in California due 
to the death of his mother constitutes good cause for his 
failure to appear for the originally scheduled 
videoconference hearing and for failing to timely request 
postponement; hence, his request for a rescheduled hearing 
should be honored.  Since the RO schedules videoconference 
hearings, a remand of this matter to the RO is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should reschedule the veteran for 
a Board videoconference hearing at the 
RO.  The RO should notify the veteran of 
the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2007).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 





Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2007).


